Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The following is an examiner's statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Relevant art is found in the attached Notice of References Cited.  Specifically, the closest art is Kukita (US 2015/0077828).

Regarding claim 1, 
Kukita teaches:
An anti-glare apparatus, comprising: 
a first substrate (Kukita: Fig 4; substrate 18; [0035]); 
a second substrate opposite to the first substrate (Kukita: Fig 4; substrate 34; [0042]); and 
a plurality of anti-glare cells between the first substrate and the second substrate (Kukita: Fig 4; resin panel 30; [0039]-[0043]), 
a light intensity detector and an anti-glare display device (Kukita: Fig 4; light detection sensor 35; anti-glare mirror 17A; [0041]-[0042]), 
wherein the light intensity detector is configured to detect a light intensity of incident light and output an electrical signal (Kukita: [0042]), 
wherein the anti-glare display device is configured to adjust a light transmittance of the anti-glare display device according to the electrical signal output by the light intensity detector (Kukita: [0034]), 
wherein the anti-glare display device comprises: 
a first electrode (Kukita: [0036]; first and second electrode/reflecting films 21A and 21B); 
a second electrode opposite to the first electrode (Kukita: [0036]; first and second electrode/reflecting films 21A and 21B);  and 
a transparent film between the first electrode and the second electrode (Kukita: [0035]; transparent electrode film 19), 

Kukita fails to teach:
wherein each of the plurality of anti-glare cells comprises a light intensity detector and an anti-glare display device, 
so that outgoing light emitted after the incident light is reflected by the anti-glare display device has a light intensity that is within a preset light intensity range,
a reflective plate; 
an electrostrictive device between the first electrode and the second electrode,
wherein a light transmittance of the transparent film is adjustable, wherein the electrostrictive device is configured to deform according to a voltage applied to the first electrode and the second electrode, to adjust a level of stretch of the transparent film so as to adjust the light transmittance of the transparent film, so that the incident light passes through the transparent film to reach the reflective plate, then is reflected, and then is emitted out through the transparent film.

These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488